Exhibit 10.39

 

WELLCHOICE, INC.

ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN

2005 PLAN DESCRIPTION

 

PURPOSE

 

The purpose of the WellChoice, Inc. (the “Company”) Annual Executive Incentive
Compensation Plan (the “Plan”) is to improve Company performance by relating
executive and management compensation to corporate and division annual
objectives and to motivate eligible employees to achieve operational excellence.

 

ELIGIBILITY

 

Participation in the Plan is generally restricted to full-time positions that
are:

 

1. Executive, middle management, or other key contributors, and

 

2. Grades 25 or above.

 

However, additional positions below grade 25 that significantly and directly
influence business performance may be selectively included at the discretion of
the President and Chief Executive Officer (the “CEO”). Positions otherwise
eligible may be deleted at the CEO’s discretion. The Target Award Pool will not
be increased to accommodate the target awards for any such positions that are
added.

 

Employees participating in the Sales Incentive Plan or other short-term
compensation incentive plans offered by the Company are not eligible to
participate in this Plan for that portion of the year during which they
participated in another plan.

 

ADMINISTRATION SUMMARY

 

At the beginning of each year, the CEO will develop performance measures for the
Company based on WellChoice’s annual plan. The CEO will recommend the corporate
objectives to the Board of Directors for approval.

 

At the beginning of each year (see Exhibit A), the Compensation Committee of the
Board (the “Committee”) will evaluate the performance of the CEO and the Company
for the most recent Plan year. The Committee will then establish the Performance
Adjusted Award Pool and recommend the actual incentive payments to be awarded to
the CEO, direct reports to the CEO and direct reports to the Executive Vice
President and Chief Operating Officer (the “COO”), and present them to the full
Board for ratification. The Committee may, at its discretion, establish separate
pools and separate multipliers for the CEO and for the group of all other
eligible employees.

 

1



--------------------------------------------------------------------------------

The Committee has overall responsibility for, and has the maximum discretion
permitted under the law over, the administration of the Plan and the
interpretation of all of the Plan’s terms. The Board of Directors reserves the
right to amend, suspend, or terminate the Plan at any time without recourse on
the part of any employee.

 

PLAN FEATURES

 

Individual Awards – Current participants and new participants who enter the Plan
after January 1, 2005 will have Individual Target Awards based on their base
salary in effect as of April 15, 2005 (or such earlier date as the Committee
shall prescribe) times the target award percentage associated with their grade
level as shown in Exhibit B. Pro-rations will be made for salary and grade
changes that occur after April 15, 2005 (or such earlier date as the Committee
shall prescribe) as appropriate.

 

Adjusted Individual Awards are determined by the CEO and management based on the
individual’s contribution to corporate, division and individual business
objectives. Adjusted Individual Awards for the direct reports to the CEO, and
direct reports to the COO, will be individually reviewed by the Compensation
Committee. An Adjusted Individual Award may be more or less than the Individual
Target Award depending on actual results achieved, but will not exceed 1.5 times
the Individual Target Award. All awards are granted as lump sum payments.

 

Target Award Pool - The sum of the Individual Target Awards of eligible Plan
participants in grade 25 and above at 100% performance on all objectives is the
Target Award Pool. At target, if all Plan participants as of December 2004
remain in the Plan for the full year, the Target Award Pool would be $10.3
million (not including the target award for the CEO, for whom the Board may
establish a separate pool). The actual pool will be based on participants as of
December 31, 2005, prorated based on months of participation in the Plan and any
changes in grade level during the Plan year as well as changes to base salary
that occur during the Plan year.

 

Performance Objectives - Specific objectives are established at the beginning of
the performance period (see Exhibit C) for the corporation, each division and
each eligible individual. Objectives may be weighted based on relative
importance.

 

Corporate objectives will be expressed as measurable results, (e.g., achievement
of targeted pre-tax earnings growth, increase in membership, customer
satisfaction, etc.).

 

Performance Measures - Objectives will have numerical measures by which to
assess performance. Each objective will generally have a threshold level of
performance, below which no credit will be earned. In some cases, the target
performance level may also be the threshold. Each objective will also have a
maximum level of performance above which no additional credit will be earned.
Achieving the objective, i.e., the target performance level, earns 1.0 credit
for that goal.

 

Measures selected for the Corporation may vary from one year to another. Chosen
measures will, in each instance, reflect important strategic and/or tactical
objectives crucial to the applicable entity’s success.

 

Corporate Multiplier - The Corporate Multiplier will be based on the aggregate
level of corporate objective achievement and will range from 0 to 1.5. Each
weighted corporate objective will be evaluated

 

2



--------------------------------------------------------------------------------

and scored separately. The weighted scores will be summed to become the
Corporate Multiplier (see example on Exhibit D) to be utilized in determining
the Performance Adjusted Award Pool. The Committee has discretion to modify the
results of the calculation if, in their opinion, it does not appropriately
reflect overall performance.

 

Performance Adjusted Award Pool - Calculation of a Performance Adjusted Award
Pool will be made at the beginning of the following year. The Pool is equal to
the product of the Target Award Pool adjusted by the Corporate Multiplier.
Payments to all eligible participants may not exceed the Performance Adjusted
Award Pool.

 

SPECIAL CONSIDERATIONS

 

If a participant’s employment is terminated due to death or permanent
disability, or if a termination of employment occurs due to retirement (defined
herein as eligibility for retiree medical coverage based on meeting the
following criteria: (1) at least 65 years of age plus 10 or more years of
service, (2) at least 55 years of age plus 20 or more years of service, or (3)
at least 30 years of service at any age), prior to the date of payment, the
participant or the participant’s beneficiary will be eligible to receive,
subject to recommendation by the participant’s manager and the CEO along with
approval by the Committee and ratification by the Board, a pro-rata portion of
the award that would have been received had the participant been active for the
full year. Notwithstanding anything to the contrary in this Plan, if a
participant’s employment is terminated prior to the date of payment due to
voluntary resignation, job elimination or discharge or for any reason other than
death, permanent disability or retirement (as defined above), any rights to an
award will be forfeited.

 

LIMITATIONS

 

(a) No part of the Plan shall be construed as an employment or compensation
contract, either explicit or implied. The establishment of the Plan shall not be
construed as conferring any legal rights upon any participant for a continuation
of employment, nor shall it interfere with the rights of the Company to
discharge a participant and to treat him or her without regard to the effect
which such treatment might have upon him or her as a participant in the Plan.

 

(b) The Company shall have the right to deduct from any amounts otherwise
payable to a participant, whether pursuant to the Plan or otherwise, or
otherwise to collect from the participant, any required withholding taxes with
respect to benefits under the Plan.

 

(c) Subject to any applicable law, no benefit under the Plan shall be subject in
any manner to, nor shall the Company be obligated to recognize, any purported
anticipation, alienation, sale, transfer (otherwise than by will or the laws of
descent and distribution), assignment, pledge encumbrance, or charge, and any
attempt to do so shall be void. No such benefit shall in any manner be liable
for or subject to garnishment, attachment, execution, or levy, or liable for or
subject to the debts, contracts, liabilities, engagements, or torts of the
participant.

 

(d) The Plan shall not be construed as conferring on a participant any right,
title, interest, or claim in or to any specific asset, reserve, account, or
property of any kind possessed by the Company. To the extent that as a
participant or any other person acquired a right to receive payments from the
Company, such right shall be no greater than the rights of an unsecured general
creditor.

 

3